Elliott, J.
— The appellee insists that as the appellants join in. their assignment of errors they must fail unless the errors alleged are well assigned as to both, and under the settled rule it is our duty to sustain this contention, for the errors are not well assigned as to all who unite in the assignment. It is a rule of practice, essential to the orderly administration of the law, that all who join in a motion or pleading must show a right to the relief demanded. The rule applies to complaints, answers, demurrers, motions for new trials, and other matters of procedure. Again and again it has been applied to assignments of error. Hanshew v. State, ex rel., 113 Ind. 261; Walker v. Hill, 111 Ind. 223; Orton v. Tilden, 110 Ind. 131; Hochstedler v. Hochstedler, 108 Ind. 506; Tucker v. Conrad, 103 Ind. 349; Hinkle v. Shelley, 100 Ind. 88.
No question is presented upon the ruling denying a new trial, for the reason that it is not shown, in any form, that the bill of exceptions contains all the evidence given in the cause.
Judgment affirmed.